Name: Regulation (EEC) No 2081/74 of the Commission of 7 August 1974 concerning the list of quality liqueur wines originating in third countries provided for in point (ii) of the definition of 'liqueur wine' set out in Article 2 of Regulation (EEC) No 948/70
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 74 Official Journal of the European Communities No L 217/ 13 REGULATION (EEC) No 2081 /74 OF THE COMMISSION of 7 August 1974 concerning the list of quality liqueur wines originating in third countries provided for in point (ii) of the definition of 'liqueur wine' set out in Article 2 of Regulation (EEC) No 948/70 Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/70 ( J ) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 1 532/74 (2 ) ; Having regard to Council Regulation (EEC) No 948/70 (3 ) of 26 May 1970 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries, as last amended by Regulation (EEC) No 1 533/74 (4 ), and in particular Article 3a thereof ; Whereas Article 2 of Regulation (EEC) No 948/70 defines liqueur wine originating in third countries ; whereas for the purposes of that definition it is neces ­ sary to draw up a list of quality liqueur wines tradition ­ ally obtained by the addition of grape must concen ­ trated by direct heat which , apart from this operation , corresponds to the definition of concentrated grape must ; HAS ADOPTED THIS REGULATION : Article 1 The wines to which point (ii ) relates in the definition of ' liqueur wines' set out in Article 2 of Regulation (EEC) No 948/70 are the following :  Jerez Pedro Ximenez  Xeres Pedro Ximenez  Sherry Pedro Ximenez ,  Malaga,  Tarragona liqueur wine,  Madeira . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1974 . For the Commission The President Francois-Xavier ORTOLI (') OJ No L 99 , 5 . 5 . 1970 , p. 1 . (2 ) OJ No L 166, 21 . 6 . 1974, p. 1 . ( 3 ) OJ No L 114, 27 . 5 . 1970, p. 6 . 4 ) OJ No L 166, 21 . 6 . 1974, p. 3 .